Exhibit 10.2

 

ESSENDANT INC.
2015 LONG-TERM INCENTIVE PLAN
20[  ] Cash Incentive Award Agreement

 

This Cash Incentive Award Agreement (this “Agreement”), dated as of
[[DATE]] (the “Award Date”), is by and between [[FIRST NAME]] [[LAST NAME] (the
“Participant”), and Essendant Inc., a Delaware corporation (the “Company”). Any
term capitalized but not defined in this Agreement will have the meaning set
forth in the Company’s 2015 Long-Term Incentive Plan (the “Plan”). In the
exercise of its discretion to grant cash incentives, the Committee has
determined that the Participant should receive a Cash Incentive Award, on the
following terms and conditions:

 

1.

Grant. The Company hereby grants to the Participant a Cash Incentive Award (the
“Award”). The Award will be subject to the terms and conditions of the Plan and
this Agreement. The Award constitutes the right, subject to the terms and
conditions of the Plan and this Agreement, to receive a future payment of cash.

 

2.

Maximum and Target. The maximum amount the Participant may be paid under this
Agreement (“Maximum”) is [[Amount granted ($)]]. The “Target” for purposes of
this Agreement is [[Amount($)]].

 

3.

Vesting and Effect of Date of Termination. The Participant’s right to receive
payment under this Cash Incentive Award will vest on [[DATE]] (the “Scheduled
Vesting Date”), provided that the Participant’s Date of Termination has not
occurred before the Scheduled Vesting Date, and provided further that the
Committee has certified in writing that the [[APPLICABLE PERFORMANCE CONDITION]]
has been met


If the Participant’s Date of Termination occurs for any reason before the
Scheduled Vesting Date all of the rights to receive payment under this Agreement
will be forfeited, subject to the following exceptions:

 

 

(a)

If (i) the Company undergoes a Change of Control and (ii) the Participant’s Date
of Termination occurs after such Change of Control as a result of the
Participant’s death, Disability (as defined below), or involuntary “separation
from service” (as described in Treasury Regulation Section 1.409A-1(h)) without
Cause or for Good Reason, the Participant will receive a payment equal to the
Applicable Vesting Percentage times Target.

 

(b)

If, (i) the Committee has certified in writing that [[APPLICABLE PERFORMANCE
CONDITION]] has been met and (ii) the Participant’s Date of Termination occurs
as a result of his death or Disability (as defined below) and a Change of
Control has not occurred, the Participant will receive a payment equal to the
Applicable Vesting Percentage times Target.  

 

For purposes of this Agreement, the term “Disability” means the Participant’s
inability, due to illness, accident, injury, physical or mental incapacity or
other disability, effectively to carry out his duties and obligations as an
employee of the Company or its Subsidiaries or to participate effectively and
actively as an employee of the Company or its Subsidiaries for 90 consecutive
days or shorter periods aggregating at least 180 days (whether or not
consecutive) during any twelve-month period.  Notwithstanding the foregoing, to
the extent necessary to cause the Award to comply with the requirements of
Section 409A of the Internal Revenue Code, as amended (the “Code”), “Disability”
shall mean a “disability” as described in Treasury Regulation Section
1.409A-3(i)(4).

 

 

--------------------------------------------------------------------------------

 

4.

Applicable Vesting Percentage. If (i) the Committee has certified in writing
that the  [[APPLICABLE PERFORMANCE CONDITION]] has been met (which certification
shall occur no later than [[DATE]]), (ii) the Participant is still actively
employed on the Scheduled Vesting Date, and (iii) an event described in Section
3(a)(ii) or 3(b)(ii) (a “Vesting Event”) has not occurred prior to the Scheduled
Vesting Date, then the Applicable Vesting Percentage is one hundred percent
(100%).  For the avoidance of doubt, only the occurrence of the first Vesting
Event will be considered a Vesting Event for purposes of this Agreement.


Otherwise, except with respect to a Vesting Event described in Section 3(a)(ii)
(for which no such certification shall be required), if the Committee has
certified in writing that the  [[APPLICABLE PERFORMANCE CONDITION]] has been met
(which certification shall occur no later than [[DATE]]), and if a Vesting Event
has occurred prior to the Scheduled Vesting Date, the Participant’s Applicable
Vesting Percentage shall be determined according to the date the Vesting Event
occurs as follows:  [[VESTING SCHEDULE]].

 

Notwithstanding anything to the contrary in this Section 4, (a) if either (I) a
Vesting Event occurs prior to [[DATE]], or (II) except with respect to a Vesting
Event described in Section 3(a)(ii), the Committee does not certify in writing
that the [[APPLICABLE PERFORMANCE CONDITION]] has been met (which certification
shall occur no later than [[DATE]]), then in either case the Applicable Vesting
Percentage shall be zero percent (0%), and (b) if the Participant becomes
entitled to payment hereunder pursuant to Section 3(a), the Applicable Vesting
Percentage shall be determined pursuant to this Section 4 irrespective of
whether the Committee’s certification has occurred.

 

5.

Amount and Time of Payment. If the Applicable Vesting Percentage is one hundred
percent (100%), then the amount of the Participant’s payment will equal the
Maximum subject to the Committee’s right to reduce the payment in accordance
with the guidelines in Exhibit I attached to this Agreement. Otherwise, the
amount of the Participant’s payment will equal the Applicable Vesting Percentage
times Target.


If the Participant’s Date of Termination does not occur prior to the Scheduled
Vesting Date, payment shall be made in the first calendar quarter following the
Scheduled Vesting Date. If the Participant’s Date of Termination does occur
prior to the Scheduled Vesting Date, payment shall be made on the first business
day following a period of six (6) months after the Date of Termination, or if
later, the first business day following the Committee’s certification in writing
that the [[APPLICABLE PERFORMANCE CONDITION]] has been met (which certification
shall occur no later than [[DATE]]); provided that any payment that becomes due
pursuant to Section 3(a) hereof shall not be subject to delay pending such
certification.

 

6.

No Further Obligations.  Except as otherwise specifically provided, the Company
will not have any further obligations to the Participant under this Agreement if
the Participant’s right to payment are forfeited as provided herein. 

 

7.

Payment in the Event of the Participant’s Death. If the Participant dies before
the Company has paid the amount due under this Agreement, the Company will pay
the amount due (if any) to the beneficiary designated by the Participant, or if
no such beneficiary has been designated, to the Participant’s estate.

 

8.

Restrictive Covenants; Recovery of Payments. Notwithstanding any contrary
provision of this Agreement, the Company may recover the Award granted or paid
under this Agreement to the extent required by the terms of any clawback or
compensation recovery policy adopted by the Company. Furthermore, and in
consideration of the grant of the Award under the terms of this Agreement and in
recognition of the fact that Participant has received and will receive
Confidential Information (as defined in paragraph 8(e)(iv)) during Participant’s
Service (as defined in paragraph 8(e)(v)), Participant agrees to be bound by the
restrictive covenants set forth in paragraphs 8(a),

2

--------------------------------------------------------------------------------

 

8(b), 8(c), and 8(d), below (the “Restrictive Covenants”). In addition, but
subject to the last sentence of this paragraph, Participant agrees that if
Participant violates any provision of such Restrictive Covenants, then any
payment received under this Agreement at any time during the [[TIME]] period
immediately preceding the date on which such violation occurred shall
immediately be repaid back to the Company (the “Forfeited Payment”). Subject to
the last sentence of this paragraph, Participant hereby agrees that upon demand
from the Company at any time after discovery of the violation of a Restrictive
Covenant or imposition of a claw back, Participant shall pay to the Company an
amount equal to the payment (before tax withholdings) made by Company to
Participant under this Agreement. Subject to the last sentence of this paragraph
and any applicable limitations of Code Section 409A, by accepting this
Agreement, Participant consents to a deduction from any amounts the Company owes
Participant from time to time (including amounts owed to Participant as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to Participant by the Company), to the extent of the amounts
Participant owes the Company under this Section 8. Whether or not the Company
elects to make any set-off in whole or in part, if the Company does not recover
by means of set-off the full amount Participant owes pursuant to this Section 8,
Participant hereby agrees to pay immediately the unpaid balance to the Company.
Notwithstanding the foregoing, if and to the extent that a violation of a
Restrictive Covenant is curable at the time of discovery by the Company,
Participant will not be deemed to have violated such Restrictive Covenant unless
and until the Company gives Participant written notice of such violation and
Participant fails to cure such violation within thirty (30) calendar days after
receipt of such written notice.

 

(a)

Confidential Information. Participant acknowledges that during the course of his
or her Service, he or she has received and will receive Confidential
Information. Participant further acknowledges that he or she has received a copy
of the Company’s Confidentiality and Nondisclosure Policy. Participant
acknowledges and agrees that it is his or her responsibility to protect the
integrity and confidential nature of the Confidential Information, both during
and after his or her Service, and Participant shall not directly or indirectly
use, disclose, disseminate, or otherwise make available any such Confidential
Information, either during or after the term of his or her Service, except as
necessary for the performance of his or her duties to the Company or as
expressly permitted in writing by the Company.

 

 

(b)

Competitive Activities. During Participant’s Service and for [[TIME]] after the
termination of Participant’s Service for any reason whatsoever (including
Retirement), Participant shall not engage in any Competitive Activity (as
defined in paragraph 8(e)(iii)). Participant’s obligations under this paragraph
8(b) shall apply in any geographic territory in which the Company conducts its
business during the term of the Participant’s Service. In the event that any
portion of this paragraph 8(b) shall be determined by any court of competent
jurisdiction to be unenforceable because it is unreasonably restrictive in any
respect, it shall be interpreted to extend over the maximum period of time for
which it reasonably may be enforced and to the maximum extent for which it
reasonably may be enforced in all other respects, and enforced as so
interpreted, all as determined by such court in such action. Participant
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this Agreement is to be given the construction that renders its provisions
valid and enforceable to the maximum extent (not exceeding its express terms)
possible under applicable law.

 

 

(c)

Non-Solicitation. During Participant’s Service and for [[TIME]] after the
termination of Participant’s Service for any reason whatsoever, Participant
shall not:

 

 

(i)

Solicit, induce, or attempt to solicit or induce any employee, consultant, or
independent contractor of the Company (each, a “Service Provider”) to leave or
otherwise terminate such Service Provider’s relationship with the Company, or in
any way interfere adversely with the relationship between any such Service
Provider and the Company;

3

--------------------------------------------------------------------------------

 

 

 

(ii)

Solicit, induce, or attempt to solicit or induce any Service Provider to work
for, render services to, provide advice to, or supply Confidential Information
or trade secrets of the Company to any third person, firm, or entity;

 

 

(iii)

Employ or otherwise pay for services rendered by, any Service Provider in any
business enterprise with which Participant may be associated, connected, or
affiliated;

 

 

(iv)

Call upon, induce, or attempt to induce any current or potential customer,
vendor, supplier, licensee, licensor, or other business relation of the Company
for the purpose of soliciting or selling products or services in direct
competition with the Company or to induce any such person to cease or refrain
from doing business with the Company, or in any way interfere with the
then-existing or potential business relationship between any such current or
potential customer, vendor, supplier, licensee, licensor, or other business
relation and the Company;

 

 

(v)

Call upon any entity that is a prospective acquisition candidate that
Participant knows or has reason to know was called upon by the Company or for
which the Company made an acquisition analysis for the purpose of acquiring such
entity; or

 

 

(vi)

Assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by Participant.
In particular, Participant will not, directly or indirectly, induce any Service
Provider of the Company to carry out any such activity.

 

 

(d)

Other Restricted Activities. During Participant’s Service and for [[TIME]] after
the termination of Participant’s Service for any reason whatsoever, Participant
shall not engage in any other activity that is inimical, contrary, or harmful to
the interests of the Company including, but not limited to (i) conduct related
to Participant’s Service for which either criminal or civil penalties against
Participant may be sought, (ii) violation of Company policies, including,
without limitation, the Company's insider trading policy, or (iii) participating
in a hostile takeover attempt.

 

 

(e)

Definitions. For purposes of this Section 8, the following terms shall have the
following definitions:

 

 

(i)

The term “Company” shall include any Subsidiary of the Company that may exist at
a given time.

 

 

(ii)

The term “Competing Business” shall mean any business activities that are
directly or indirectly competitive with the business conducted by the Company or
its Subsidiaries at or prior to the date of the termination of Participant’s
Service, all as described in the Company’s periodic reports filed pursuant to
the Exchange Act (e.g., the Company’s Annual Report on Form 10-K) or other
comparable publicly disseminated information.

 

 

(iii)

The term “Competitive Activity” shall mean directly or indirectly investing in,
owning, operating, financing, controlling, or providing services to a Competing
Business if the nature of such services are the same as or similar in position
scope and geographic scope to any position held by Participant during the last
[[TIME]] of his or her employment with the Company, such that Participant’s
engaging in such services on behalf of a Competing Business does or may pose
competitive harm to the Company, provided that passive investments of less than
a two

4

--------------------------------------------------------------------------------

 

 

percent (2%) ownership interest in any entity that is a Competing Business will
not be considered to be a “Competitive Activity.”

 

 

(iv)

The term “Confidential Information” has the meaning set forth in the Company’s
Confidentiality and Nondisclosure Policy. Confidential Information includes not
only information contained in written or digitized Company documents but also
all such information that Participant may commit to memory during the course of
his or her Service. “Confidential Information” does not include information that
is available in reasonably similar form to the general public through no fault
of Participant, or that was received by Participant outside of the Company,
without an obligation of confidentiality.

 

 

(v)

Participant will be deemed to be in “Service” to the Company so long as he or
she renders continuous services on a periodic basis to the Company in the
capacity of an employee, director, consultant, independent contractor, or other
advisor (but, in the case of Participant’s continued Service as a consultant,
independent contractor, or other advisor, only as determined by the Committee or
the Board, in its sole and absolute discretion, following Participant’s initial
Service as an employee or director).

 

 

(f)

Equitable Relief; Enforceability. By accepting this Agreement and the Restricted
Shares granted hereby, Participant agrees that the Restrictive Covenants set
forth in this Section 8 are reasonable and necessary to protect the legitimate
interests of the Company. In the event a violation of any of the restrictions
contained in this Section 8 is established, the Company shall be entitled to
seek enforcement of the provisions of this Section 8 through proceedings at law
or in equity in any court of competent jurisdiction, including preliminary and
permanent injunctive relief. In the event of a violation of any provision of
subsection (b), (c), or (d) of this Section 8, the period for which those
provisions would remain in effect shall be extended for a period of time equal
to that period beginning when such violation commenced and ending when the
activities constituting such violation have been finally terminated in good
faith. Participant is aware that there may be defenses to the enforceability of
the Restrictive Covenants set forth in this Section 8, based on time or
territory considerations, and Participant knowingly, consciously, intentionally,
entirely voluntarily, and irrevocably waives any and all such defenses and
agrees that he or she will not assert the same in any action or other proceeding
brought by the Company for the purpose of enforcing the Restrictive Covenants.

 

9.

No Right to Employment. Nothing herein confers upon the Participant any right to
continue in the employ of the Company or any Subsidiary.

 

10.

Nontransferability. Except as otherwise provided by the Committee or as provided
in Section 5, the Participant's interests and rights in and under this Agreement
are not assignable or transferable other than as designated by the Participant
by will or by the laws of descent and distribution. Payment will be made only to
the Participant; or, if the Committee has been provided with evidence acceptable
to it that the Participant is legally incompetent, the Participant’s personal
representative; or, if the Participant is deceased, to the designated
beneficiary or other appropriate recipient in accordance with Section 5 hereof.
The Committee may require personal receipts or endorsements of a Participant’s
personal representative, designated beneficiary or alternate recipient provided
for herein, and the Committee shall extend to those individuals the rights
otherwise exercisable by the Participant with regard to any withholding tax
election in accordance with Section 5 hereof. Any effort to otherwise assign or
transfer any Restricted Shares (before they are distributed) or any rights or
interests therein or thereto under this Agreement will be wholly ineffective,
and will be grounds for termination by the Committee of all rights and interests
of the Participant and his or her beneficiary in and under this Agreement.

 

5

--------------------------------------------------------------------------------

 

11.

Administration and Interpretation. The Committee has the authority to control
and manage the operation and administration of the Plan and to make all
interpretations and determinations necessary or appropriate for the
administration of the Plan and this Agreement, including the enforcement of any
recovery of payments pursuant to Section 8 or otherwise. Any interpretations of
the Plan or this Agreement by the Committee and any decisions made by it under
the Plan or this Agreement are final and binding on the Participant and all
other persons. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan.

 

12.

Governing Law. This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of the state of Delaware,
without regard to principles of conflicts of law of Delaware or any other
jurisdiction.

 

13.

Sole Agreement. Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to all of the terms and conditions of
the Plan (as the same may be amended in accordance with its terms), a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company. In addition, this Agreement and the Participant’s rights hereunder
shall be subject to all interpretations, determinations, guidelines, rules, and
regulations adopted or made by the Committee from time to time pursuant to the
Plan. This Agreement is the entire agreement between the parties to it with
respect to the subject matter hereof, and supersedes any and all prior oral and
written discussions, commitments, undertakings, representations, or agreements
(including, without limitation, any terms of any employment offers, discussions,
or agreements between the parties). 

 

14.

Binding Effect. This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein and under the Plan, their respective heirs, executors, administrators,
legal representatives, successors, and assigns.

 

15.

Amendment and Waiver. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement
between the Company and the Participant without the consent of any other person.
No course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]




6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the Award Date.

 

 

 

ESSENDANT INC.

PARTICIPANT

By:

 

 

 

______________________________

______________________________

[[NAME]] 

[[NAME]] 

[[TITLE]]

 

 

 

 

 




7

--------------------------------------------------------------------------------

 

EXHIBIT I

 

Set forth below are the goals that the Committee shall assess in determining the
Participant’s payment under Section 5 of the Agreement in those circumstances
where the Applicable Vesting Percentage is 100%. As specified in the Agreement,
the payment to the Participant in such circumstances shall be the Maximum unless
the Committee elects (in its sole discretion) to reduce the payment to an amount
between the Target and the Maximum because it determines (in its sole
discretion) that the Participant has not fully achieved the goals specified
below during the performance period ending [[DATE]].

 

On an annual basis, the Company and the Participant shall provide to the
Committee an assessment of the Participant’s progress toward achieving the goals
specified below:  [[GOALS]].

 

8